DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered and are partially persuasive.  
Regarding the prior art rejection (see pages 12-13 of the response), Applicant successfully argues that the exception under 35 USC §102(b)(2)(C) applies.  Accordingly, the following rejection has been withdrawn:
The rejection Claims 1-18 under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. (WO 2018/070535 A1 or US 2019/0338068 A1 or U.S. Patent No. 10,920,010). 

Applicant's arguments filed August 10, 2022 have been fully considered but they are not fully persuasive.
Regarding the indefinite rejection (see pages 10-11 of the response), Applicant argues that one of ordinary skill in the art would readily understand what is and is not covered by the claims.  Specifically, Applicant points to conditions (1) or (2): (1) obtained by reacting a mesogenic epoxy monomer with a dihydroxy biphenyl, or (2) (obtained by reacting a mesogenic epoxy monomer with a dihydroxy phenyl and) used in combination with a different mesogenic epoxy monomer.
The Office respectfully disagrees, and the rejection stands for the reasons of record.  Furthermore, it is not immediately clear from the specification if the loss tangent relating to  condition (2) is a measurement of the mesogenic reaction product, alone, or the combination.  In Table 1: the loss tangent is associated with the “epoxy resin”, the interlayer adhesion is associated with the “epoxy resin composition”, and the fracture toughness & smectic structure are associated with the “epoxy resin cured product”.  In example 3, the “epoxy resin composition” is formed by subsequently adding the biphenol epoxy resin and curing agent, which suggests that the loss tangent is associated with mesogenic reaction product (alone).  
This rejection could be overcome by: combining the limitations of claims {1 & 4} with the removal of structure (1-A) (corresponding to condition (1)).
Regarding the prior art rejection (see page 12 of the response), Applicant argues that the exception under 35 USC §102(b)(1)(A) applies, based on a foreign priority date of February 19, 2018.
The Office respectfully disagrees.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Accordingly, the effective filing date remains February 18, 2019, and the WIPO document qualifies as prior art under 35 § 102(a)(1) (published April 19, 2018).

Claim Objections
Claim 12 is objected to because of the following informalities: for improved clarity, the claim should specify that the concentration is: obtained by liquid chromatography (see paragraph 0092 of the specification).  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-17, the instantly claimed invention is drawn to an epoxy resin (claims 1-12), an epoxy resin composition thereof (claims 13-15), an epoxy resin cured product thereof (see claim 16), and a composite material thereof (see claim 17).  The epoxy resin comprises an epoxy compound having two or more mesogenic structures.  The epoxy resin is also defined by the following functional language (property): having a loss tangent of 1 or more at 35oC before curing.  The boundaries of the functional language are unclear because the claims do not provide a discernable boundary on what provides the functional characteristic to the epoxy resin.  The comparative examples of the instant specification demonstrate that the functional characteristic does not follow from (is not an inherent property) of the epoxy resin recited in the claim.  Specifically,
Comparative Examples 1-5 of the instant specification satisfy all of the material/chemical limitations of claims 1-3, 7-10, and 13-17 (note: the PET film used in the Interlayer Adhesion Evaluation satisfies the “reinforcing material” of claim 17).  However, the epoxy resins in these comparative examples have loss tangent values below 1 (see Table 1).
Comparative Examples 1-5 of the instant specification satisfy all of the material/chemical limitations of claims 4 (Formula 1-A), 5 (Formula 2-A), 6 (Formula 3), and 11 (Formula 3-m).  However, the epoxy resins in these comparative examples have loss tangent values below 1 (see Table 1).
At the very least, Comparative Examples 3 and 5 (see reactant ratio of 10:3) of the instant specification satisfy all of the material/chemical limitations of claim 12.  However, the epoxy resins in these comparative examples have loss tangent values below 1 (see Table 1).
The working examples suggest that a number of variables and parameters contribute to a loss tangent of 1 or more at 35oC before curing.  These include: species of mesogenic epoxy monomer (A); species of co-reactive aromatic compound (B); equivalent ratio of (A:B); solvent (reaction medium) and amount thereof; solution temperature; species of reaction catalyst; relative amount of reaction catalyst; reaction temperature; and reaction time.  However, it is unclear which combination of these variables and parameters are encompassed (and not encompassed) by the claims.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Regarding claim 18, claim 18 is rejected because it is dependent from claims 17, 16, 13, and 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (WO 2018/070535 A1).
Regarding claims 1-18, Maruyama et al. disclose: (1-12) an epoxy resin, comprising an epoxy compound having two or more mesogenic structures (“Synthesis of Resin 1” in paragraphs 0121-0128); (13) an epoxy resin composition, comprising the epoxy resin and a curing agent (paragraphs 0105-0113; see also paragraphs 0160-0161); (14) wherein the curing agent comprises a compound having two or more amino groups that are directly bonded to an aromatic ring (paragraph 0108; see also paragraph 0160); (15) wherein the curing agent comprises 3,3'-diaminodiphenylsulfone (paragraph 0108); (16) an epoxy resin cured product, which is obtained by curing the epoxy resin composition (paragraphs 0114-0119; see also paragraphs 0160-0161); (17) a composite material, comprising the epoxy resin cured product and a reinforcing material (paragraphs 0114-0119); and (18) wherein the reinforcing material comprises a carbon material (paragraph 0119).  The epoxy resin produced in the “Synthesis of Resin 1” is the reaction product of an epoxy resin monomer and hydroquinone, which contains both the reaction product (the epoxy compound) and unreacted epoxy resin monomer:
(2 & 3) wherein the epoxy compound has a mesogenic structure represented by the following Formula (1) and Formula (2):

    PNG
    media_image1.png
    135
    390
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    109
    387
    media_image2.png
    Greyscale

where n is 0, and X is a combination of:
	
    PNG
    media_image3.png
    63
    77
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    92
    media_image4.png
    Greyscale

where m is 0 (see paragraphs 0122-0123);
(4 & 5) wherein the epoxy compound has a structure represented by the following Formula (1-A) and Formula (2-A): 

    PNG
    media_image5.png
    107
    512
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    109
    451
    media_image6.png
    Greyscale

where n is 0, and X is a combination of:
	
    PNG
    media_image3.png
    63
    77
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    92
    media_image4.png
    Greyscale

where m is 0 (see paragraphs 0122-0123: structure in paragraph 0123 and “hydroquinone” in paragraph 0122);
(6) wherein at least one of the two or more mesogenic structures has a structure represented by Formula (3): 

    PNG
    media_image7.png
    121
    449
    media_image7.png
    Greyscale

(see paragraphs 0122-0123: structure in paragraph 0123 and “hydroquinone” in paragraph 0122);
(7) wherein the epoxy compound has two mesogenic structures and a divalent aromatic group that is disposed between the two mesogenic structures (see paragraphs 0122-0123: structure in paragraph 0123 and “hydroquinone” in paragraph 0122); (8) wherein the divalent aromatic group is a 37phenylene group (see paragraphs 0122-0123: “hydroquinone” in paragraph 0122);
(9 & 10) comprising a mesogenic epoxy monomer represented by the following Formula (1-m) and Formula (2-m):

    PNG
    media_image8.png
    116
    504
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    104
    492
    media_image9.png
    Greyscale

where n is 0, and X is a combination of:
	
    PNG
    media_image3.png
    63
    77
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    92
    media_image4.png
    Greyscale

where m is 0 (see paragraphs 0122-0123); (11) wherein the mesogenic epoxy monomer comprises an epoxy compound represented by the following Formula (3-m):

    PNG
    media_image10.png
    124
    559
    media_image10.png
    Greyscale

where each of R3 to R6 is a hydrogen atom (see paragraphs 0122-0123); and (12) wherein a content of the mesogenic epoxy monomer is not greater than 50% of the total epoxy resin (see paragraph 0124).
Maruyama et al. fail to explicitly disclose that the epoxy resin produced in “Synthesis of Resin 1” has: (1) a loss tangent of 1 or more at 35°C before curing.  However, it should be noted that the “Synthesis of Resin 1” (see paragraphs 0122-0123) is exactly the same as the synthesis described in Applicant’s Example 3 (see paragraphs 0136-0138 of the instant specification; see also paragraphs 0173-0175 of the pre-publication).  Applicant’s Example 3 has a loss tangent of 12.7 (see Table 1 of the instant specification).  In light of this, it has been found that, “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present – In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Accordingly, the skilled artisan would have expected that the “Synthesis of Resin 1” in Maruyama et al. also features this loss tangent value.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 31, 2022